Title: To James Madison from Elias Vanderhorst, 19 March 1808
From: Vanderhorst, Elias
To: Madison, James



Sir,
March 19th. 1808.

The preceding is a Copy of my last of the 14th. Instt. P the Ship Laura, Capt. Rossiter, Via New-York.
The Weather still continues dry and very cold for the Season, insomuch that I think every Kind of vegetation (and the young Wheat) must now be suffering considerably.
Enclosed I hand you a few of our NewsPapers to which I beg leave to refer you for what is passing here, of a Public Nature.  The Political storm which has been so long raging in this quarter of the Globe seems now to be hastening to a terrible crisis, and I much fear its effects will soon be seriously and calamitously felt universally.  I have the Honor to be Sir, Your most Ob Sert.

Elias Vanderhorst


Enclosed also is the London Price Current of yesterday.

